This is an appeal from a judgment and sentence of conviction of the defendant-appellant, David L. Collins, by the Van Wert County Municipal Court for the offense of driving while under the influence of alcohol in violation of R.C. 4511.19(A)(1).
The defendant now appeals, asserting error in the judgment of the trial court to exclude the results of an intoxilyzer test taken by the defendant.
The transcript of proceedings transmitted with the record contains only the direct and cross-examination of a highway patrol officer, and the motion and the oral overruling of the motion to exclude the test results. It represents part of a jury trial in which the defendant was tried and found guilty as charged. The docket reveals that no motion to suppress the test results was made prior to trial.
We would note that the sole and proper mode of raising an objection to the admissibility, as distinguished from the weight, of an intoxilyzer test is by motion to suppress prior to trial and that in the absence of such a motion any objection to admissibility is waived. See State v. Gasser (1980), 5 Ohio App.3d 217;State v. Schaffner (Aug. 24, 1983), Van Wert App. No. 15-82-8, unreported; State v. Vermillion (May 8, 1985), Union App. No. 14-83-9, unreported.
For this reason the assignment of error is not well-taken and the judgment of the trial court is affirmed.
Judgment affirmed.
GUERNSEY, P.J., and MILLER, J., concur.
 *Page 1